 Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 1 of 6 Page ID #:30




                       EXHIBIT C
 DEFENDANTS VANTAGE TRAVEL SERVICE, INC. AND INSPERITY PEO
SERVICES, L.P.’S NOTICE OF REMOVAL OF ACTION FROM STATE COURT
  TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1332, 1441, AND 1446
          Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 2 of 6 Page ID #:31


                                                                                                                                          MC-040
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                         FOR COURT USE ONLY
Gary B. Ross (121691)/Andrew D. Morrison (SBN 144216)
ROSS & MORRISON
9440 S. Santa Monica Blvd., Suite 301
Beverly Hills, CA 90210


           TELEPHONE NO.:     310.285.0391             FAX NO. (Optional}: 310,285.6083

E-MAIL ADDRESS (Opuona/):     morrison@rossandmorrison.com
     ATTORNEY FOR (Name):     Plaintiff
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS: 111 N. Hill Street
MAILING ADDRESS:

c1TY AND 21P coDE:    Los Angeles, CA 90012
     BRANCH NAME:     Stanley Mask
                                                                                          CASE NUMBER:
      PLAINTIFF/PETITIONER: LAUREN GOLDENBERG                                             21 STCV05726

DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC., et al.                               JUDICIAL OFFICER:

                                                                                          Robert S. Draper
                       NOTICE OF CHANGE OF ADDRESS OR OTHER                               DEPT.:

                                CONTACT INFORMATION                                       78


1. Please take notice that, as of (date): March 22, 2021
     D         the following self-represented party or
     IT] the attorney for:
       a. IT] plaintiff (name) : Lauren Goldenberg
          b.     D       defendant (name):
          c.     CJ      petitioner (name):
          d.     CJ      respondent (name):
          e.     CJ      other (describe):

     has changed his or her address for service of notices and documents or other contact information in the above-captioned
     action.
     CJ        A list of additional parties represented is provided in Attachment 1.

2. The new address or other contact information for (name): Andrew D. Morrison
   is as follows:
     a.    Street: 9440 S. Santa Monica Blvd., Suite 301
     b.    City: Beverly Hills
     c.    Mailing address (if different from above):
     d.    State and zip code: CA 90210
     e.    Telephone number: SAME AS BEFORE (NO CHANGE): 310.285.0391
     f.    Fax number (if available): SAME AS BEFORE (NO CHANGE): 310.285.6083
     g.    E-mail address (if available): SAME AS BEFORE (NO CHANGE):morrison@rossandmorrison.com

3.    All notices and documents regarding the action should be sent to the above address.

Date: March 22, 2021

Andrew D. Morrison / Ross & Morrison
                              (TYPE OR PRINT NAME)                                 ►
                                                                                                                                            Page 1 of2

Form Approved for Optional Use                                                                                Cal. Rules of Court, rules 2.200 and 8.816
 Judicial Council of California
                                                     NOTICE OF CHANGE OF ADDRESS OR OTHER                                            www.courts.ca.gov
MC--040 !Rev. January 1, 2013]                               CONTACT INFORMATION
          Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 3 of 6 Page ID #:32


                                                                                                                                      MC-040
     PLAINTIFF/PETITIONER: LAUREN GOLDENBERG                                                      CASE NUMBER:

DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC., et al.                                       21 STCV05726

                                               PROOF OF SERVICE BY FIRST-CLASS MAIL
                                   NOTICE OF CHANGE OF ADDRESS OR OTHER CONTACT INFORMATION

(NOTE: This page may be used for proof of service by first-class mail of the Notice of Change of Address or Other Contact
Information. Please use a different proof of service, such as Proof of Service-Civil (form POS-040), if you serve this notice
by a method other than first class-mail, such as by fax or electronic service. You cannot serve the Notice of Change of
Address or Other Contact Information if you are a party in the action. The person who served the notice must complete this
proof of service.)

1. At the time of service, I was at least 18 years old and not a party to this action.
2. I am a resident of or employed in the county where the mailing took place. My residence or business address is (specify):


3. I served a copy of the Notice of Change of Address or Other Contact Information by enclosing it in a sealed envelope addressed
   to the persons at the addresses listed in item 5 and (check one):
   a. D       deposited the sealed envelope with the United States Postal Service with postage fully prepaid.
     b.    D       placed the sealed envelope for collection and for mailing, following our ordinary business practices. I am readily
                   familiar with this business's practice for collecting and processing correspondence for mailing. On the same day
                   correspondence is placed for collection and mailing, it is deposited in the ordinary course of business with the United
                   States Postal Service in a sealed envelope with postage fully prepaid.
4.   The Notice of Change of Address or Other Contact Information was placed in the mail:
     a. on (date):
     b. at (city and state):

5. The envelope was addressed and mailed as follows:
     a.    Name of person served :                                         c.   Name of person served:


           Street address:                                                      Street address:
           City:                                                                City:
           State and zip code:                                                  State and zip code:


     b.    Name of person served:                                          d.   Name of person served:


           Street address:                                                      Street address:
           City:                                                                City:
           State and zip code:                                                  State and zip code:


D         Names and addresses of additional persons served are attached. (You may use form POS-030(P).)


I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:



                     (TYPE OR PRINT NAME OF DECLARANT)                          ►                     (SIGNATURE OF DECLARANT)




                                                                                                                                      Page2of2
MC-040 [Rev. January 1, 2013)                         NOTICE OF CHANGE OF ADDRESS
                                                     OR OTHER CONTACT INFORMATION
          Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 4 of 6 Page ID #:33


                                                                                                                                       MC-040
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                               FOR COURT USE ONLY
Gary B. Ross (121691)/Andrew D. Morrison (SBN 144216)
ROSS & MORRISON
9440 S. Santa Monica Blvd., Suite 301
Beverly Hills, CA 90210


         TELEPHONE NO.: 310.285.0391                FAX NO. (Optional): 310.285.6083
E-MAIL ADDRESS {Opllonal): morrison@rossandmorrison.com
   ATTORNEY FOR (Name): Plaintiff
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS: 111 N. Hill Street
 MAILING ADDRESS:
cITY AND zIP cooE: Los Angeles, CA 90012
    BRANCH NAME: Stanley Mosk
                                                                                            CASE NUMBER:
      PLAINTIFF/PETITIONER: LAUREN GOLDENBERG                                               21 STCV05726

DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC., et al.                                 JUDICIAL OFFICER:
                                                                                            Robert S. Draper
                       NOTICE OF CHANGE OF ADDRESS OR OTHER                                 DEPT.:
                               CONTACT INFORMATION                                          78

1. Please take notice that, as of (date): March 22, 2021
     CJ the following self-represented party or
     [K] the attorney for:
       a. [K] plaintiff (name): Lauren Goldenberg
           b.     CJ     defendant (name):
          c.      CJ     petitioner (name) :
          d.      CJ     respondent (name):
          e.      CJ     other (describe):

     has changed his or her address for service of notices and documents or other contact information in the above-captioned
     action.
     CJ         A list of additional parties represented is provided in Attachment 1.
2. The new address or other contact information for (name): Gary B. Ross
   is as follows:
     a.     Street: 9440 S. Santa Monica Blvd., Suite 301
     b.     City: Beverly Hills
     c.     Mailing address (if different from above):
     d.     State and zip code: CA 90210
     e.    Telephone number: SAME AS BEFORE (NO CHANGE): 310.285.0391
     f.     Fax number (if available): SAME AS BEFORE (NO CHANGE): 310.285.6083
     g.     E-mail address (if available): SAME AS BEFORE (NO CHANGE): ross@rossandmorrison.com

3.    All notices and documents regarding the action should be sent to the above address.

Date: March 22, 2021
                                                                                           /l,,d~          c----
Andrew D. Morrison / Ross & Morrison
                    (TYPE OR PRINT NAME)                                            ►   ~         J
                                                                                        (SlGNATUREOFPARR ATTORNEY)

                                                                                                                                        Page 1 012

Fenn Approved for Optional Use                                                                             Cal. Rules of Court, rules 2.200 and 8.816
 Judicial Council of California
                                               NOTICE OF CHANGE OF ADDRESS OR OTHER                                               www.courts.ca.gov
MC-040 [Rev. January 1. 2013]                           CONTACT INFORMATION
         Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 5 of 6 Page ID #:34


                                                                                                                                      MC-040
     PLAINTIFF/PETITIONER: LAUREN GOLDENBERG                                                      CASE NUMBER:

DEFENDANT/RESPONDENT: VANTAGE TRAVEL SERVICES, INC., et al.                                       21STCV05726

                                               PROOF OF SERVICE BY FIRST-CLASS MAIL
                                   NOTICE OF CHANGE OF ADDRESS OR OTHER CONTACT INFORMATION

(NOTE: This page may be used for proof of service by first-class mail of the Notice of Change of Address or Other Contact
Information. Please use a different proof of service, such as Proof of Service-Civil (form POS-040), if you serve this notice
by a method other than first class-mail, such as by fax or electronic service. You cannot serve the Notice of Change of
Address or Other Contact Information if you are a party in the action. The person who served the notice must complete this
proof of service.)

1. At the time of service, I was at least 18 years old and not a party to this action.
2. I am a resident of or employed in the county where the mailing took place. My residence or business address is (specify) :


3. I served a copy of the Notice of Change of Address or Other Contact Information by enclosing it in a sealed envelope addressed
   to the persons at the addresses listed in item 5 and (check one):
    a.     D       deposited the sealed envelope with the United States Postal Service with postage fully prepaid .
    b.     D       placed the sealed envelope for collection and for mailing, following our ordinary business practices. I am readily
                   familiar with this business's practice for collecting and processing correspondence for mailing. On the same day
                   correspondence is placed for collection and mailing, it is deposited in the ordinary course of business with the United
                   States Postal Service in a sealed envelope with postage fully prepaid.
4. The Notice of Change of Address or Other Contact Information was placed in the mail:
    a. on (date) :
    b. at (city and state):
5. The envelope was addressed and mailed as follows:
    a.     Name of person served :                                         c.   Name of person served:


           Street address:                                                      Street address:
           City:                                                                City:
           State and zip code:                                                  State and zip code:


    b.     Name of person served:                                          d.   Name of person served:


           Street address:                                                      Street address:
           City:                                                                City:
           State and zip code:                                                  State and zip code:


D        Names and addresses of additional persons served are attached. (You may use form POS-030(P) .)


I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:



                     (TYPE OR PRINT NAME OF DECLARANT)                          ►                     (SIGNATURE OF DECLARANT)




                                                                                                                                      Page2of2
MC-040 [Rev. January 1, 2013)                         NOTICE OF CHANGE OF ADDRESS
                                                     OR OTHER CONTACT INFORMATION
Case 2:21-cv-02667-JFW-JC Document 4 Filed 03/26/21 Page 6 of 6 Page ID #:35



  1                               PROOF OF SERVICE
  2    I am employed in the County of Los Angeles, State of California.
       I am over the age of 18 and not a party to the within action; my
  3    business address is 9440 S. Santa Monica Blvd., Suite 301
       Beverly Hills, CA 90210.
  4
       On March 22, 2021, I served the foregoing document described as:
  5
       NOTICE OF CHANGE OF ADDRESS OR OTHER CONTACT INFORMATION
  6
       on the interested parties in this action as follows:
  7
       9 PHYSICAL DELIVERY By placing 9 the original 9 a true copy
  8    thereof enclosed in sealed envelopes addressed as follows:
  9    Drew M. Tate
       Fisher & Phillips LLP
 10    444 South Flower Street Suite 1500
       Los Angeles, CA 90071
 11
               9 BY MAIL: I am readily familiar with the firm's practice
 12            of collection and processing correspondence for mailing.
               Under that practice it would be deposited with U.S. postal
 13            service on that same day with postage thereon fully prepaid
               at Beverly Hills, California, in the ordinary course of
 14            business. I placed such envelope for collection and mailing
               following this practice on this date.
 15
               9 BY OVERNIGHT DELIVERY: I caused such envelope to be sent
 16            for delivery the next business day via overnight mail
               and/or overnight ground transport.
 17
               9 BY PERSONAL SERVICE: I caused such envelope to be
 18            delivered by hand to the offices of the addressee(s).
 19    : BY EMAIL: I sent a copy of this document as a PDF attachment
       via email addressed to dtate@fisherphillips.com. The parties
 20    have agreed to electronic service via email.
 21    9 BY FAX of a true copy thereof from our office facsimile
       machine of 310.285.6083 directed to the above-named person(s) at
 22    Fax No.{}. A confirmation report was properly issued by the
       transmitting facsimile machine as complete and without error.
 23
       Executed on March 22, 2021 in Los Angeles County, California. I
 24    declare under penalty of perjury under the laws of the State of
       California that the foregoing is true and correct.
 25
 26                                       /s/   Andrew D. Morrison
 27
 28
                                         1
             NOTICE OF CHANGE OF ADDRESS OR OTHER CONTACT INFORMATION
      POS re COA.wpd
